Case: 1:21-cv-00579 Document #: 8 Filed: 02/08/21 Page 1 of 2 PagelD #:90

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 1:21-CV-00579

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) JS FERTILITY, LLC

 

was received by me on (date) 92/03/2021

(1 I personally served the summons on the individual at (place)

 

OD (date) , OF

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

ON (date) , and mailed a copy to the individual's last known address; or

63 I served the summons on (name of individual) CASEY PINEDA (MANAGING AGENT) , Who is
designated by law to accept service of process on behalf of (name of organization) US FERTILITY, LLC

C/O INCORPORATING SERVICES, LTD., 3500 §, DUPONT HIGHWAY, DOVER, DE 15901 OD (date) 02/03/2021 AT 2:15 PM

O I returned the summons unexecuted because - or

 

O Other (specify):

 

My fees are$ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 02/03/2021 n~

Server's signature

GRANVILLE MORRIS PROCESS SERVER

Printed name and title
.

 

Server's address

Additional information regarding attempted service, etc:

   

FOR CLASS CERTIFICATION

SWORN TO ME ON 02/03/2023

 

 
Case: 1:21-cv-00579 Document #: 8 Filed: 02/08/21 Page 2 of cease PiHhedo IWS
Joos Qeerry
GM

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE

JANE DOE, individually and as the
representative of a class of similarly-situated

persons, CASE NUMBER: 1:21-cv-00579

Vv. ASSIGNED JUDGE:

US FERTILITY, LLC and
FERTILITY CENTERS OF ILLINOIS, $.C. _

Hon. Gary Feinerman

DESIGNATED
MAGISTRATE JUDGE: Hon. Susan E. Cox

TO: (Name and address of Defendant}

US FERTILITY, LLC

c/o Incorporating Services, Ltd.
3500 8. Dupont Hwy

Dover. DE 19901

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

ANDERSON + WANCA

3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
(847) 368-1500

2
an answer to the complaint which is herewith served upon you, a days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for

the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

   

THOMAS G. BRUTON, CLERK

February 3, 2021

 

DATE

 
